DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
1.	Applicant’s election of VH1-69 in the reply filed on 3/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	The examiner called the applicant’s representative Amy DeCloux on 6/4/2021 to inform the applicant that the election requirement only applied to the species recited in the instant claims and that VH1-69 is not among these species.  The applicant elected the species V3-23 recited in claim 39.
Claims 1-19 have been cancelled.  Claim 21 has been amended.  Claims 20 and 22-28 have been previously withdrawn.  Claims 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 21 and 34-44 are under examination.
	 
2.	The objection to claim 21 is withdrawn in response to the amendment filed on 10/26/2020.

Priority
3.	Applicant’s arguments regarding priority are found persuasive.  The priority date for the instant specification is 9/19/2011.

Maintained Rejections
Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 21 and 34-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15, 17-19, 49-55, 59, 61-64, 72-94 of copending Application No. 14/220,099 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same method for providing a human variable gene segment repertoire, the method comprising the step of providing a population of non-human vertebrates comprising a repertoire of human variable gene segments.  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 21, 34, 36, and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macdonald et al. (WO 11/163314), in view of Rojas et al. (Biochem. Biophys. Res. Commun., 2005, 336: 1207-1213).
	Macdonald et al. teach obtaining three different populations of mice comprising in their genome several human V[Symbol font/0x6C] gene segments and J[Symbol font/0x6C] segments linked to a mouse constant region such that they are located upstream of the mouse constant region (claims 36, 41, and 44), wherein at least one of the human V[Symbol font/0x6C] gene segments is different between the three populations (claim 21), and wherein the mice also comprise V[Symbol font/0x6B]/J[Symbol font/0x6B] and VH/D/JH gene segments (claims 40, 42 and 43) (see [0007]-[0009]; [0014]-[0018]; [0021]; [0065]; [0133]; Example II, see [0224]-[0225], [0233]; Example III, see [0237]-[0238], [0240]-[0241], and [0243]; Example V, see [0246]-[0249]; Fig. 4, 5, and 7).
Macdonald et al. does not teach pooling the three populations to provide an enhanced repertoire of variable gene segments.  However, doing so is suggested by the prior art.  For example, Rojas et al. teach maximizing the diversity of human variable gene segments repertoire by using different donors, wherein maximizing diversity results in a repertoire from which antibodies to diverse antigens could be selected (Abstract; p. 1208, column 1, last paragraph; p. 1212, paragraph bridging columns 1 and 2).  One of skill in the art would have found obvious to modify the teachings of Macdonald et al. by pooling the three mice populations with the reasonable expectation that doing so would provide an enhanced repertoire of humanized antibodies with diverse specificities.
Thus, the claimed invention was prima facie obvious at the time it was made.
Response to Arguments
8.	The applicant argues that (i) Macdonald does not teach pooling the individual mice; (ii) Rojas does not teach that the genome of the first mouse does not comprise the second gene segment; (iii) Rojas does not teach diversity at the genomic level.
	These arguments are not found persuasive because they address the references individually.  None of Macdonald and Rojas has to teach each and every claim limitation.

	The applicant argues that Macdonald does not teach diversity with respect to alleles.
	This is not found persuasive because the claims are not limited to alleles.  The recitation of “at least 2 different human variable region gene segments of the same type” encompasses 2 different V[Symbol font/0x6C] (i.e., same type) gene segments as taught by Macdonald.

The applicant argues that, since Rojas does not teach diversity at the genomic level and it is thus distinct from Macdonald, Rojas does not provide the motivation for pooling Macdonald’s mice.
This is not found persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the combined teachings of Macdonald and Rojas suggest pooling the three mice populations.  Just because Rojas does not teach diversity at the genomic level is not evidence to the contrary.
The applicant argues that reduced redundancy of gene segments is the premise behind the instant claims.  The applicant argues that inclusion of one or more segment variants that are prevalent only in a small number of human populations would be useful for producing antibodies address antigens to which the small number of human populations may become exposed. 
However, it is noted that such is not in the claims.

New Rejections
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

10.	Claims 21, 34, 36, and 39-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macdonald et al. taken with Rojas et al., in further view of Brezinschek et al. (J. Immunol., 1995, 155: 190-203).
The teachings of Macdonald et al. and Rojas et al. are applied as above for claims 21, 34, 36, and 40-44.  Although Macdonald et al. and Rojas et al. teach VH segments, they do not specifically teach VH3-23 (claim 39).  Brezinschek et al. teach that the most frequently used human VH segment is 3-23 (see p. 193, column 1, last paragraph and p. 196, Table V).  One of skill in the art would have found obvious to specifically include VH3-23 among the VH segments to achieve the predictable result obtaining a repertoire of humanized antibodies.
Thus, the claimed invention was prima facie obvious at the time it was made.

11.	Claims 21, 34, 36-38, and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macdonald et al. taken with Rojas et al., in further view of Volpe et al. (Immunome Research, 2008, 4: 1-10).
The teachings of Macdonald et al. and Rojas et al. are applied as above for claims 21, 34, 36, and 40-44.  Although Macdonald et al. and Rojas et al. teach D segments, they do not specifically teach D2-2 (claims 37 and 38).  Volpe et al. teach that the most frequently used human D segment is D2-2 (see p. 1, Table I).  One of skill in the art would have found obvious to specifically include D2-2 among the D segments to achieve the predictable result of providing a repertoire of humanized antibodies.
Thus, the claimed invention was prima facie obvious at the time it was made.

12.	Claims 21, 34, 36, and 40-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Macdonald et al. taken with Rojas et al., in further view of Buelow (PGPUB 2009/0098134).
The teachings of Macdonald et al. and Rojas et al. are applied as above for claims 21, 34, 36, and 40-44.  Macdonald et al. and Rojas et al. teach a mouse and not a rat (claim 35).  Buelow teaches that rats could be used to obtain humanized antibodies (see [0011]; [0155]; [0166]).  Modifying the teachings of Macdonald et al. and Rojas et al. by replacing the mice with rats would have been obvious to one of skill in the art to achieve the predictable result of providing a repertoire of humanized antibodies with diverse specificities.
Thus, the claimed invention was prima facie obvious at the time it was made.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILEANA POPA/Primary Examiner, Art Unit 1633